EXAMINER’S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,542,972 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 06/01/2022 with respect to amended claim 10 have been fully considered and are persuasive. Examiner agrees the amendments made to claim 10 overcome the previous objection of claim 10. Therefore, the objection of claim 10 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hoffman on June 7, 2022.
The application has been amended as follows: 
Abstract: “Disclosed is a joining element including a polymer material and an osmotically active substance distributed within the polymer material, wherein the core has a volume capable of swelling along a transverse direction that is perpendicular to the longitudinal direction upon exposure to a fluid; and, a diffusion-controlling extendable membrane that surrounds at least a portion of the length of the core, wherein the membrane is configured to regulate hydration of the core by the fluid, and is further configured to expand along the transverse direction in response to swelling of the core.”
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a core comprising a polymer material and an osmotically active substance distributed within the polymer material, wherein the core has a volume capable of swelling along a transverse direction that is perpendicular to the longitudinal direction upon exposure to a fluid, and a diffusion-controlling extendable membrane that surrounds at least a portion of the length of the core configured to regulate hydration of the core by the fluid and expand along the transverse direction in response to swelling of the core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 7, 2022